            Case 6:20-cv-01237 Document 1 Filed 09/08/20 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF KANSAS

UNITED STATES       OFAMERICA,                   )
                                                 )
                       Plaintiff,                )
                                                 )
               v.                                )      Case No. 20-   01237
                                                 )
$s33,780.00 IN UNITED     STATES                 )
CURRENCY, More or       less,                    )
                                                 )
                       Defendant.                )
                                                 )


                          COMPLAINT FOR FORFEITURE IN REM

       Plaintif[ United   States   of America, by and through its attomeys, Stephen R. McAllister,

United States Attomey for the District of Kansas, and Colin Wood, Special Assistant United States

Attomey, brings this complaint and alleges as follows in accordance with Supplanental Rule G(2)

ofthe Federal Rules of Civil Procedure:

                                    NATURE OF THE ACTION

       1.      This is an action to forfeit and condemn to the use and benefit ofthe United States

of America the following property: $533,780,00 in U.S. Currency, more or less (hereinafter

"defendant propert5/), for violations   ofzl   U.S.C. S 841.

                                    THE DEFENDANT IN REM

       2.      The defendant property consists of: $533,780.00 in United States currency, more

or less, that was seized by the Kansas Highway Patrol on or about March 30, 2020 during an

investigation ofa bonowed 2013 Chevrolet Equinox driven by klanda Grajeda on I-35 near
             Case 6:20-cv-01237 Document 1 Filed 09/08/20 Page 2 of 6




 milepost 73 in Butler County, in the District of Kansas. The currency is currently in the custody

 of the United States Marshal Service.

                                    JURISDICTION AND VENUE

          3.       Plaintiffbrings this action in rezr in its own right to forfeit and condemn the

defendant      property. This Court   has   jurisdiction over an action commenced by the United States

under 28 U.S.C. S 1345, and over an action for forfeiture under 28 U.S.C. g 1355.

          4.       This Court has in rem juisd\ction over the defendant property under 28 U.S.C.

 i355(b). Upon filing this complaint,        the plaintiffrequests that the Court issue an arest warrant

rn rent pursuant to Supplemental Rule G(3)(b), which the        plaintiffwill   execute upon the property

pursuant to 28 U.S.C. S 1355(d) and Supplemental Rule G(3Xc).

          5.      Venue is proper in this district pusuant to 28 U.S.C. S 1355(bX1), because rhe

acts or omissions giving rise to the forfeiture occurred in this district and/or pursuant to 28

U.S.C. $ 1395, because the defendant property is located in this district.

                                      BASIS FOR FORFEITURE

          6.      The defendant property is subject to forfeiture pursuant ro 21 U.S.C. g 88 I (a)(6)

because   it constitutes l) money, negotiable instruments, securities and other things ofvalue

fumished or intended to be fumished in exchango for a controlled substance in violation of the

Controlled Substances Act; and/or 2) proceeds traceable to such an exchange; and/or 3) money

negotiable instruments, and securities used or intended to be used to facilitate      a   violation ofthe

Conholled Substances Act.

        7.        Supplemental Rule G(2X0 requires this conrplaint to state sz.Tfrciently detailed

fdcts to support a reasonable belief that the government will be able to meel its burden ofproof
               Case 6:20-cv-01237 Document 1 Filed 09/08/20 Page 3 of 6




at trial   .   SrJch faots and circumstances supporting the seizure and     forfeitue of the defendant

property are contained in Exhibit A which is attashed hereto and incorporated by reference.

                                         CLAIM     F'OR R-ELIEF

           WHEREFORE, the plaintiffrequests that the Court issue        a   wanant for the arrest of the

defendant property; that notice of this action be given to all persons who reasonably appear to be

potential claimants of interests in the properties; that the defendant property be fofeited and

condemned to the United States of America; that the plaintiff be awarded its costs and

disbursemerrts in this actioq and for such other and further reliofas this Court deems proper and

just.

           The United States hereby requests that trial of the above entitled matter be held in the

Citv of Wichita. Kansas.

                                                         Respectfu   lly submitted,




                                                         coLIN   D. WOOD, #19800
                                                         Special Assistant United States Attomey
                                                         1200 Epic Center, 301 N. Main
                                                         Wichita, Kansas 67202
                                                         Qlq269-6481
                                                         FaxQl6)269-6484
             Case 6:20-cv-01237 Document 1 Filed 09/08/20 Page 4 of 6




                                          DECI,ARATION

          I, Christopher AtkinA Special Ag€ofi, Drug Enforce@ent Administration in the    Distict of

Kansas.

          I have read the contents ofthe foregoing Complaint fsr Forfeiturer and the o<hibit

th€reto, EDd the stat€m€qts cootained fherein arc   t!€   to fte best of my lnowledge md belief.

       I declare mder penalty ofperjury that the forcgoing is tue and corroct.

       Executod on    this   lt   day   of Arlon           ,2020.
         Case 6:20-cv-01237 Document 1 Filed 09/08/20 Page 5 of 6




                                              ATTIDAYIT


       I, Christopher Atkins, being first duly swom, d€pose and state:


 l,   Your Affiant has been employed as a Drug Enforcement Adminishation (DEA) Special Agent

      (SA) since August 20 I 6. My duties include investigation of violatjons of the Controlled

      Substance Act, Title    2l ofthe United States   Code and the forfeitlres thereto.

      The infonnation contained in this affidavit is known to your Affiant through personal direct

      kaowledge, and /or through a review    ofofficirl   reports prepared by other law enforcement

      penonnel. This a{fidavit is submitted in support ofa forfeiture proceeding.

      On March 30, 2020, the Kansas Highway Pahol (KHP) stopped a Ch€wolet Equinox for a traffic

      violation near mile marker 73 on I-35 in Butler County, in the District of Kansas. The vehicle

      was owned by a third-pady not present, and was being driven by Irlanda GRAJEDA of Kansas

      City, Missouri who said that she was haveling to Wichita, Kansas.

      During the event, GRAJEDA consented to a search oftbe vehicle. Troopers found $533,780.00

      in U.S. currency in the vehicle: 6 bundles hidden inside ofa void in      a rear quarter panel, and 48

      bundles hidden hside ofthe vehicle's roofheadliner.       All   54 bundles were rrrapped in silver   foil

      tape, and secured to their locations with black tape.

5.    When asked about the currency, GRAJEDA said that she knew nothing about it and she disclaimed

      any ownership   ofit.

      ln my training and experience, the cwrency was wrapped and hidden in a fashion similar to other

      illegal drug proceeds.

7.    Based on the information set out above, Affiant has probable cause to believe that the seized

      $533,780.00 constitutes money or other things of value fumished or int€nded to be fumished in

      exchange for a coatrolled substance, or proceeds traceable to such an exchange, or was used or

      intended to be used to facilitate one or more violations of Title 21, U.S.C. 0 841 et.seq.
  Case 6:20-cv-01237 Document 1 Filed 09/08/20 Page 6 of 6




Accordingly, the property is subject to forfeihre pursuant to Titl€ 21, U.S.C. gg 853 and   gg   l.




Swom to and subscribed before me this   4f,   day ofAugust, 2020.




                    SANDiE KISTLER
                  Nolary Public .
